Citation Nr: 9909871	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  96-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of a cerebrovascular 
accident (CVA).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1945 to 
August 1946 and from November 1950 to August 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.  

In an August 1998 decision, the Board remanded this case.  At 
that time, the Board stated that the appellant had previously 
indicated that he wanted a hearing before a member of the 
Travel Board, and the record reflected that the appellant had 
not been scheduled for a Travel Board hearing.  In a 
September 1998 statement, the appellant indicated that he 
would appear at the RO for a Board Teleconference hearing.  
The Board observes that in January 1999, a video conference 
hearing was held before the undersigned member of the Board.  
Thus, the case has been returned to the Board and is ready 
for appellate review.

The Board notes that in March 1999, the appellant submitted 
directly to the Board a medical statement from J.F.R., M.D. 
in support of his claim.  At that time, the appellant waived 
the right to have the additional evidence referred to the 
"agency of original jurisdiction for review and preparation 
of a Supplemental Statement of the Case" as provided under 
38 C.F.R. § 20.1304.


FINDING OF FACT

The appellant's cerebrovascular accident was not the result 
of the lack of VA treatment for his hypertension.  



CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a cerebrovascular accident, 
claimed as a result of lack of VA treatment for the 
appellant's hypertension, are not warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 1991); 38 C.F.R. § 3.385 (effective prior to 
Oct. 1, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Outpatient treatment records from the VA Medical Center 
(VAMC) in San Francisco, California, from January to 
September 1994, show that in September 1994, the appellant 
had an electrocardiogram (ECG).  At that time, the results of 
the ECG were interpreted as showing the following: (1) sinus 
bradycardia, (2) left ventricular hypertrophy, and (3) 
inferior infarct, age undetermined.  The records also reflect 
that in September 1994, the appellant was hospitalized after 
he was diagnosed with a right eye cataract.  At that time, 
the appellant underwent a phacoemulsification with posterior 
chamber intraocular lens insertion of the right eye.  

In January 1995, the appellant underwent a VA examination.  
At that time, he stated that seven weeks ago, he had suffered 
a cardiovascular accident.  The appellant indicated that 
following his stroke, he developed a speech problem.  He 
reported that he had been scheduled to have carotid artery 
surgery, but that the surgery was canceled because of his 
stroke.  According to the appellant, at present, he had 
difficulty breathing through his nose.  The physical 
examination of the appellant's nose showed marked external 
deformity with a dependent tip.  There was a deviation of the 
dorsum to the right.  Internally, there was a deviation of 
the septum, moderate, which was obstructing by 80 percent the 
left nasal passage.  There was no visible pus, and the osteo-
meatal complex was clear.  The examination of the hypopharynx 
showed no lesions of the epiglottis, vallecula, or pyriform 
sinus.  Vocal cords were well visualized with decreased 
movement of the left vocal cord representing a complete 
paralysis.  The diagnoses included the following: (1) 
complete paralysis of left vocal cord, secondary to a 
cardiovascular accident, (2) nasal deformity with partial 
obstruction of the left nasal passage, and (3) history of 
hypertension and heart disease.  

In March 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, the appellant 
stated that for a number of years, he had received treatment 
at the Fresno, California VAMC for high blood pressure.  The 
appellant indicated that in the spring of 1994, he was 
treated at the Fresno VAMC by J.F.R., M.D., of ophthalmology, 
after his left eye started to bleed.  He reported that at 
that time, his blood pressure was 220/180, and Dr. R. 
informed him that it was possible that he could suffer "an 
attack."  According to the appellant, Dr. R. admitted him in 
order to correct his blood pressure.  The appellant noted 
that after he was hospitalized, he was treated by an 
opthamologist who recommended that he seek treatment at the 
San Francisco VAMC.  He revealed that he was also treated by 
an internist who sent him home without further treatment.  
According to the appellant, the internist told him that he 
was going to give him another pill to correct his high blood 
pressure.  The appellant stated that for the next six to 
seven months, he received treatment for his eye at the San 
Francisco VAMC.  He indicated that during that period of 
time, he was diagnosed with a cataract and in September 1994, 
he underwent surgery in order to have the cataract removed.  
The appellant noted that at that time, he requested that his 
follow-up care be provided by the Fresno VAMC because it was 
closer to where he lived.  According to the appellant, upon 
his return to the Fresno VAMC, he once again received 
treatment for his eyes from Dr. R.  

In the appellant's March 1995 statement, the appellant 
indicated that in July 1994, he suffered a mild stroke.  The 
appellant reported that a Dr. W., a vascular specialist, 
informed him that he had a plugged carotid artery and that he 
needed surgery.  According to the appellant, Dr. W. told him 
that he had some paralysis and if it recurred, he was to 
return to the hospital.  The appellant noted that over the 
next seven weeks, he underwent testing.  He stated that 
during that period of time, he worried about having another 
stroke, but that his doctor had told him "not to worry."  
The appellant indicated that in September 1994, he visited 
the VA hospital and was informed by Dr. W. that in light of 
his test results, he needed surgery.  He noted that Dr. W. 
scheduled his surgery for December 1994.  According to the 
appellant, after he left the hospital, he suffered a severe 
stroke and was subsequently hospitalized for 12 days.  The 
appellant stated that after his stroke, he had problems 
speaking, and he was unable to work efficiently because of 
his difficulty speaking.  He contended that if his blood 
pressure had been initially controlled when Dr. R. had first 
hospitalized him, he would not had suffered his second, more 
severe, stroke.  

In March 1995, the RO received outpatient and inpatient 
treatment records from the Fresno VAMC, from November 1994 to 
June 1995.  The records show that on October 17, 1994, the 
appellant underwent a Holter test.  The results of the test 
were interpreted as showing an underlying rhythm, which was 
sinus, with periods of sinus bradycardia ranging from 41 to 
59 beats per minute (BPM).  The ventricular ectopy consisted 
of very rare isolated multifocal premature ventricular 
contractions (PVC's).  A nonsustained run of supraventricular 
tachycardia (SVT) occurred at "0930."  There were also 
occasional premature atrial contractions (PAC's) isolated and 
in pairs.  There was no evidence to suggest ischemia.  The 
examining physician noted that the "numbers" did not 
correlate with the electrocardiogram (EKG) changes.  

The outpatient and inpatient treatment records from the 
Fresno VAMC reflect that on November 1, 1994, the appellant 
was hospitalized in order to undergo a left heart 
catheterization, left ventriculogram, and selective coronary 
angiography.  The Operation Report shows that at that time, 
the appellant gave a history of peripheral vascular disease, 
and he indicated that he had recently been evaluated for 
possible coronary artery disease.  The report reflects that 
the appellant had a positive dipyridamole with thallium, and 
he was subsequently referred for cardiac catheterization in 
order to evaluate extensive coronary artery disease.  
According to the report, in regards to the appellant's 
peripheral vascular disease, the appellant was scheduled in 
the "near future" for a left endarterectomy.  

The results of the left ventriculogram were interpreted as 
showing normal contractility with hypokinesis of the inferior 
basilar segment.  Ejection fraction by planimetry was 
estimated at 69 percent.  There was no mitral regurgitation.  
The results of the selective coronary angiography were 
interpreted as showing an insignificant lesion in the left 
main and multiple lesions in the left anterior descending 
(LAD), which was 60 percent in the mid portion, 60 to 70 
percent in the distal portion after the second diagonal 
branch, and another 60 percent in the distal portion of the 
LAD.  The left circumflex branch had a 90 percent stenosis in 
its mid portion, and the first obtuse marginal also had two 
lesions, one at 50 to 60 percent lesion in the proximal 
portion and another 60 to 70 percent in the distal portion.  
The right coronary artery had a diffuse 70 to 80 percent 
lesion in its mid portion.  

The records from the Fresno VAMC show that on November 18, 
1994, the appellant had a cerebrovascular accident.  
According to the records, on November 22, 1994, the appellant 
underwent a speech assessment.  At that time, the examiner 
noted that the appellant had a history of hypertension (HTN), 
left internal carotid artery (ICA), premature ventricular 
depolarization (PVD), and CVA with subsequent right 
hemiparesis and dysarthria.  The examiner stated that a 
cursory assessment of the appellant's volitional control oro-
facial musculature revealed reduced lingual and labial 
targeting, and position maintenance, and reduced oral and 
verbal agility.  The appellant was able to initiate and 
maintain a conversation, but linguistic units consisted of 
three or four words, in proper syntax and grammatical form.  
The linguistic units were appropriately used, but contained a 
few literal and verbal paraphasic elements.  Repetition 
appeared to be most difficult at multi-syllabic and multi-
phrases levels.  The repetition problem was possibly related 
to the appellant's difficulties with auditory processing and 
recall.  Reading levels were mildly depressed on the Boston 
Diagnostic Aphasia examination, but auditory processing 
tasks, along with naming tasks, revealed moderate and severe 
deficits, respectively.  Those responses suggested that 
although the appellant had major complications in 
communication, his prognosis for recovery was good, with the 
probability of retaining some mild problems with recall.  The 
appellant was scheduled for treatment twice per week, for 
three months.  According to the examiner, after the three 
month treatment, the appellant would be re-evaluated in order 
to determine whether further treatment was necessary.  

According to the Fresno records, in March 1995, the appellant 
underwent a physical examination.  At that time, he noted 
that in November 1994, he had suffered a left hemisphere 
infarct.  The appellant stated that the residuals of the 
infarct included right-sided weakness and speech 
difficulties.  He indicated that his right-sided weakness was 
improving because he had been exercising daily.  According to 
the appellant, his speech was also improving but he still had 
trouble understanding people who talked too fast or when 
there was a lot of background noise.  The physical 
examination showed that the appellant's strength was +5/5, 
bilaterally, and there were no sensory deficits.  The 
assessment was status post left hemisphere infarct, with very 
mild residual deficits.  

The Fresno VAMC records also show that in June 1995, the 
appellant underwent a physical examination.  At that time, he 
stated that his right-sided weakness had improved to "near 
normal."  The appellant indicated that he had been 
continuing his speech therapy twice per week.  He noted that 
he had difficulty with comprehension if a person was talking 
too fast, but that otherwise, his speech was intact.  The 
physical examination showed that the appellant's gait and 
tandem were normal.  There was no pronator drift, and naming 
comprehension was intact.  There was mild hesitancy with word 
finding, and the appellant had difficulty with spontaneous 
speech.  The impression was of status post left hemisphere 
infarct.  The examiner noted that the appellant was 
clinically stable.  

A statement from J.L.D., M.D., a VA physician, dated in 
November 1995, shows that at that time, Dr. D. indicated that 
in 1994, he had treated the appellant on several occasions.  
Dr. D. stated that on one occasion, the appellant complained 
of numbness in his right arm.  According to Dr. D., the 
appellant underwent testing which included several 
preoperative studies for evaluation of his cardiac function.  
Dr. D. noted that upon a review of the test results, he 
diagnosed the appellant with carotid artery stenosis.  He 
reported that the appellant underwent an angiogram in order 
to evaluate the area of carotid stenosis.  Dr. D. revealed 
that the appellant had been scheduled to undergo a carotid 
endarterectomy, but that just prior to the scheduled surgical 
procedure, the appellant suffered a CVA.  According to Dr. 
D., the appellant's CVA was documented by a computed 
tomography (CT).  It was Dr. D.'s opinion that the 
appellant's CVA was "certainly not a natural progression of 
any condition."  

A statement from Dr. J.F.R., an opthamologist from the Fresno 
VAMC, dated in February 1996, shows that at that time, Dr. R. 
indicated that he had treated the appellant after he had 
complained of acute loss of vision in his left eye.  Dr. R. 
stated that at that time, the appellant's vision in his right 
eye was 20/25, and in his left eye was 20/200.  The 
appellant's blood pressure was also elevated to approximately 
190/100.  According to Dr. R., he sent the appellant to the 
non-acute care department with a diagnosis of hypertensive 
retinopathy so that the internist would have understood the 
importance of the appellant's high blood pressure in relation 
to his acute retinal vascular accident, and other impending 
end organ damage.  Dr. R. reported that subsequently, the 
appellant received treatment at the San Francisco VAMC for 
his left eye, but that he did not receive any treatment for 
his blood pressure.  He noted that the appellant's case had 
been reviewed by Dr. L.M., Chief of Ophthalmology at the 
Martinez VAMC.  According to Dr. R., Dr. M. diagnosed the 
appellant with chronic hypertension with episodes of 
epistaxis in the past, and with associated elevated blood 
pressure without treatment being instituted.  

In Dr. R.'s February 1996 statement, Dr. R. revealed that the 
appellant continued to receive treatment at the San Francisco 
VAMC, but that he did not receive any laser or anti-
hypertensive therapy.  Dr. R. stated that six months later, 
the appellant suffered a stroke which affected his chewing 
and swallowing, and that he had weakness and paresthesia in 
his arms and legs.  He indicated that following the 
appellant's stroke, the appellant underwent surgery at the 
San Francisco VAMC for a cataract extraction of his right 
eye.  According to Dr. R., he provided the appellant's 
follow-up treatment after his surgery.  Dr. R. noted that in 
light of the above, his "strong behest" to the internists 
"went unheeded," and the appellant's elevated blood 
pressure had not been treated.  He reported that in the 
absence of treatment that he had encouraged for the 
appellant's blood pressure control, the appellant suffered a 
stroke some six months later leaving him with the above 
mentioned deficits.  According to Dr. R., at present, the 
appellant's blood pressure was normal.  It was Dr. R.'s 
opinion that "benign neglect of hypertension [would] 
eventually lead to strokes, infarcting off enough central 
nervous system (CNS) material, which therefore [would] 
suppress enough central production of epinephrine and 
norepinephrine leaving [those] patients normotensive, but 
with the CNS deficits residual to their strokes."  Dr. R. 
noted that prompt appropriate treatment of the appellant's 
hypertension, which was a known cause of strokes, would have 
prevented him from having his cerebral vascular accident.  
Dr. R. further stated that at present, the appellant was 
normotensive for his blood pressure and suffering no ongoing 
transient ischemic attacks, strokes, or other acute end organ 
failure.  According to Dr. R., the appellant's current 
condition showed that appropriate blood pressure treatment 
would have avoided the stroke.  

In August 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that initially, he was 
receiving medical treatment from the Fresno VAMC for his 
hypertension.  (T.4).  The appellant stated that on one 
occasion, his eye "broke," and he was sent to Dr. J.F.R., 
an opthamologist.  (Id.).  At that time, Dr. R. informed him 
that his blood pressure was 180/100, and that due to his high 
blood pressure, it was possible for him to have a stroke.  
(Id.).  The appellant indicated that Dr. R. admitted him in 
order to determine why his blood pressure had risen.  (Id.).  
He reported that after he was admitted, he was examined by an 
internist who told him that he did not need to be 
hospitalized, and that he was going to give him "another 
pill" for his blood pressure.  (T.5).  According to the 
appellant, prior to his discharge, he was examined by a Dr. 
C. who was an ophthalmologist.  (Id.).  Dr. C. then told the 
appellant that he need laser treatments for his eyes.  (Id.).  
The appellant stated that for approximately seven months, he 
went to the San Francisco VAMC for his treatment.  (Id.).  He 
noted that he never actually received any "laser 
treatment," and that his blood pressure was never taken 
during that period of time.  (Id.).  

In the appellant's August 1996 hearing, the appellant stated 
that in 1994, he was diagnosed with a cataract and he 
subsequently underwent surgery to have the cataract removed.  
(Id.).  The appellant stated that after his surgery, he 
requested to have his follow-up treatment at the Fresno VAMC 
because it was closer to where he lived.  (T.6).  He 
indicated that he started to experience numbness in his arm.  
(Id.).  According to the appellant, for the next couple of 
months, he underwent cardiac testing.  (Id.).  The appellant 
revealed that he was diagnosed with transient ischemic 
attacks (TIA's), and it was determined that he had an 
occlusion of his carotid artery in his neck.  (T.8).  He 
reported that eventually, in light of his test results, he 
was scheduled to undergo surgery in December 1994.  (T.7).  
The appellant noted, however, that in November 1994, he 
suffered a stroke.  (Id.).  According to the appellant, he 
was hospitalized for 14 days.  (T.9).  He stated that 
following his stroke, he could not speak and his feet 
swelled.  (Id.).  The appellant indicated that he was given 
medication which helped his symptoms.  (T.10).  According to 
the appellant, he never underwent surgery for his carotid 
artery because his doctor had informed him that surgery was 
too "risky" due to his stroke.  (Id.).  

In November 1996, the RO received outpatient and inpatient 
treatment records from the Fresno VAMC, from November 1994 to 
August 1996.  The records show that in July 1995, the 
appellant underwent a carotid ultrasound.  At that time, the 
results were interpreted as showing a small amount of plaque 
formation at the right carotid bifurcation and proximal right 
internal carotid artery.  Peak systolic velocity was 
approximately 100 centimeters per second, which was within 
normal limits with no evidence of hemodynamically significant 
stenosis.  The right vertebral artery was not well seen, and 
the right external carotid artery demonstrated normal flow 
pattern.  On the left side, there was an occlusion of the 
left common carotid artery.  At bifurcation, there was a 
small channel of blood flow which led into the left internal 
carotid artery.  A portion of the left external carotid 
artery was also seen to be filling.  There was a large amount 
of plaque formation in the left common carotid artery.  The 
diagnoses included the following: (1) no evidence of 
significant flow stenosis on the right side, and (2) complete 
occlusion of the left common carotid artery in proximal and 
mid portion, with small channel of flow near bifurcation and 
filling up part of the left internal carotid artery.  The 
records also reflect that in January 1996, the appellant 
underwent surgery for the removal of a left eye cataract.  

The Fresno VAMC records show that in January 1996, the 
appellant attended a speech therapy session.  At that time, 
the examiner stated that although some deficits still 
existed, the appellant's level of communicative function had 
improved to the extent that he had taken on a series of tasks 
in the community where communication was essential, and the 
appellant had managed to achieve the desired result.  The 
examiner recommended that the appellant's speech therapy be 
reduced to one session per month.  According to the records, 
in April 1996, the appellant had a chest x-ray.  The x-ray 
was interpreted as showing uncoiling of the aorta, 
atherosclerotic disease, prominent left ventricles, and 
bilateral apical pleural thickening . The lungs and 
costophrenic angles were clear, and the bony thorax and soft 
tissues were unremarkable.  The impression was that there was 
no evidence of active cardiopulmonary disease.  

According to the Fresno VAMC records, in April 1996, the 
appellant underwent a heart wall motion study.  At that time, 
the results were interpreted as showing the following: (1) 
normal left and right ventricular ejection fractions at 64.7 
percent and 43.9 percent, respectively, (2) normal amplitude 
and phase images, and (3) left ventricle contracting normally 
on the wall motion study.  The records further show that in 
May 1996, the appellant underwent an echocardiogram.  The 
results were interpreted as showing concentric thickening of 
the posterior and septal wall.  The left ventricle (LV) 
chamber dimensions appeared decreased, and the LV systolic 
function was normal.  The left coronary cusp appeared 
thickened, but the aortic valve opened normally.  The 
transmittal doppler was consistent with diastolic 
dysfunction, and there was a trace of pulmonary infarction 
(PI).  There was no aortic stenosis (AS) or aortic 
insufficiency (AI), and there was also no mitral 
regurgitation (MR) or mitral stenosis (MA).  The diagnoses 
included the following: (1) concentric left ventricular 
hypertrophy, (2) diastolic dysfunction, and (3) trace of PI.  

The Fresno VAMC records further reflect that in May 1996, the 
appellant was examined.  At that time, he stated that he felt 
"much better" than he did three weeks ago.  The appellant 
indicated that he had decreased shortness of breath and 
decreased chest tightness.  The physical examination showed 
that the appellant's chest was clear and there was no 
peripheral edema.  The diagnosis was that the appellant's 
hypertension was well controlled.  

At the request of the RO, in July 1997, the appellant 
underwent a comprehensive neurological evaluation which was 
performed by A.C.M., M.D., M.R.C.P., a private physician.  At 
that time, Dr. M. indicated that he had reviewed the 
appellant's claims file.  Dr. M. stated that in 1994, the 
appellant was diagnosed with hypertensive retinopathy.  Dr. 
M. reported that according to the notes from Dr. J.F.R., 
while the appellant was supposed to have been treated for his 
hypertension, in actuality, he had never received any 
treatment.  The appellant was then diagnosed with critical 
stenosis of left carotid artery in his neck.  According to 
Dr. M., before the appellant's stenosis was detected, the 
appellant also seemed to have a transient ischemic attack 
involving his right upper extremity, as described in one of 
the neurology consults in the claims file.  In November 1994, 
the appellant suffered a stroke which affected the right side 
of his body, and his speech was also affected.  The appellant 
underwent therapy for two years, and his speech and strength 
returned.  The appellant's carotid endarterectomy was not 
performed because of his stroke.  A second carotid ultrasound 
study showed complete occlusion of the left internal carotid 
artery.  At present, the appellant complained of some speech 
difficulty and difficulty hearing, shortness of breath, 
numbness in his hands and feet, extreme tiredness, and 
difficulty in sleeping.  Dr. M. stated that the appellant 
contended that his uncontrolled hypertension led to his 
stroke.  According to Dr. M., the appellant based his 
contention on Dr. R.'s neurological opinion.  Dr. M. further 
noted that Dr. R. was an ophthalmologist and not a 
neurologist.  

The neurological examination showed that the appellant was 
conscious, alert, and oriented to time, place, and person.  
Although the appellant's speech sounded normal, he had a lot 
of problems in comprehension because of his bilateral hearing 
loss, which was probably due to old age.  The appellant's 
pupils were equal and reacted to light.  There was no 
dysphasia or dysarthria.  Strength was normal in both upper 
and lower extremities, and cerebellar coordination was also 
normal.  Bicep and tricep reflexes were 2+, and supinators 
were 1+.  Knee jerks were 2+, and ankle jerks were 1+.  The 
appellant's sensory system was normal in all four 
extremities.  The appellant had minimal difficulty walking on 
his toes and heels, and he had a little more difficulty 
walking in tandem.  

Upon a review of the appellant's claims file, Dr. M. stated 
that the neurological notes, dated on January 24, 1995, were 
most helpful because they showed the course of events which 
led to the appellant's carotid artery stenosis and eventually 
to his occlusion.  Dr. M. indicated that in his opinion, the 
cause of the appellant's stroke was left carotid artery 
occlusion and not hypertension.  According to Dr. M., 
neurological notes dated on June 6, 1995, revealed that the 
appellant's right-sided weakness had improved completely to 
near normal.  The appellant did suffer from left hemisphere 
infarction due to carotid artery occlusion, and he was 
treated for several months with Coumadin.  The appellant 
stopped taking the medication in June 1995, and since that 
time, he had been taking aspirin.  Dr. M. stated that the 
appellant's speech therapy evaluation revealed that the 
appellant's speech difficulty was largely due to his hearing 
problem, which led to difficulty in comprehension.  According 
to Dr. M., the appellant's speech difficulty improved almost 
completely, and he was discharged from the speech clinic.  
Physical therapy notes also revealed that the appellant 
improved, and that there were no residual weaknesses.  Dr. M. 
noted that the physical therapy notes actually indicated that 
the appellant was weak on the left-hand side, rather than on 
the right-hand side, which did not correlate with the site of 
the infarction, nor to the history of weakness on the right 
side of the body.  Dr. M. also indicated that the appellant 
had a CT scan which showed the left hemisphere infarction.  
According to Dr. M., although he was unable to find the CT 
report in the claims file, it was indirectly mentioned in 
other neurological reports.  

After the appellant's July 1997 physical examination, Dr. M. 
diagnosed the appellant with left carotid artery occlusion 
due to atherosclerosis.  According to Dr. M., the appellant 
also had a history of hypertension.  Dr. M. stated that in 
November 1994, the appellant suffered a left hemisphere 
infarction which was ischemic in nature and was due to 
occlusion of the left internal carotid artery.  According to 
Dr. M., the appellant had a complete recovery in speech and 
strength from his stroke, and there were no residuals 
findings that were noted by previous neurologists, speech 
therapists, and physical therapists.  Dr. M. indicated that 
the appellant's hypalgesia and numbness were secondary to 
peripheral nerve problems rather than due to residuals from 
his stroke.  Dr. M. further noted that the appellant's 
bilateral hearing loss was probably due to his age.  

In Dr. M.'s July 1997 statement, Dr. M. indicated that it had 
been noted that the appellant had transient ischemic attacks 
involving the right side of his body.  The attacks were 
traced to the left internal carotid artery stenosis by 
carotid ultrasound.  According to Dr. M., before carotid 
endarterectomy was performed, the appellant had a spontaneous 
occlusion of the left internal carotid artery, resulting in 
left hemisphere ischemic infarction.  It was Dr. M.'s 
conclusion that the appellant's stroke was directly the 
result of left internal carotid artery occlusion and 
hypertension was not a major factor.  Dr. M. indicated that 
he realized that hypertension was a risk factor for 
atherosclerosis, but that in the instant case, it was not 
directly related to the ischemic infarction that the 
appellant suffered.  Dr. M. reported that if hypertension 
caused the stroke directly, it would have led to hemorrhagic 
infarction and not an ischemic infarction.  Thus, Dr. M. 
stated that he did not agree with Dr. R. that lack of 
treatment of hypertension resulted directly in the 
appellant's stroke.  According to Dr. M., the causes of 
strokes were multifactorial, and hypertension was only one of 
the risk factors.  Dr. M. noted that at present, the 
appellant had no residual findings from his stroke.  It was 
Dr. M.'s opinion that the appellant's symptoms of hypalgesia 
and numbness were due to peripheral nerve involvement, which 
was probably secondary to beer intake and lack of vitamins.  

In summary, Dr. M. stated that as to the question of whether 
or not VAMC treatment caused an additional disability, it was 
his opinion that VAMC treatment did not cause the appellant's 
stroke, as alleged by other physicians.  Dr. M. indicated 
that the appellant's arteriosclerosis, and its progression 
from stenosis to occlusion in the left carotid artery, 
directly resulted into the stroke of the left hemisphere 
which then resulted into the right-sided weakness.  According 
to Dr. M, the appellant's underlying hypertension acted only 
as a risk factor and did not materially change the natural 
progression of his atherosclerosis.  Dr. M. noted that the 
appellant did not have any residuals from his strokes from a 
neurological point of view.  

In July 1997, the appellant underwent a VA examination.  At 
that time, the examining physician stated that the appellant 
had a long standing history of hypertension.  The examiner 
indicated that the appellant initially sought treatment from 
the VA for his hypertension in 1987.  In January 1994, the 
appellant was treated after complaining of blurry vision.  At 
that time, the appellant had a branch of his retinal vein 
included, and a fluorescein angiogram was conducted.  The 
appellant's blood pressure was 170/104.  According to the 
examiner, changes in the appellant's blood pressure regime 
included the addition of a diuretic to the beta blocker and 
Ace inhibitor.  The examiner noted that during this period of 
time, the appellant started to experience numbness on the 
right side of his body.  He subsequently underwent testing of 
the internal private artery which had a high-grade inclusion.  
In October 1994, a cardiac workup was outlined to assess the 
appellant's candidacy for the proposed vascular surgery for 
left carotid stenosis.  The appellant had a 24 hour holter 
monitor completed in October 1994 which revealed no evidence 
to suggest ischemia, and with an underlined rhythm of sinus 
and rare isolated multi-focal preventricular contractions.  
In October 1994, a treadmill stress test was completed, and 
it was negative for angina or ischemia.  However, the 
examiner noted that the results of the treadmill test were 
difficult to interpret because the appellant only went 52 
percent of his maximum predicted heart rate as he was on a 
beta blocker.  Later that month, the results of the nuclear 
medicine, treadmill study were interpreted as showing the 
probability of inferior wall ischemia.  A cardiac 
catheterization was then requested and the results from that 
study revealed multiple lesions.  

According to the examiner, in light of the appellant's test 
results, he was scheduled to undergo carotid surgery.  On 
November 18, 1994, the appellant was treated after 
complaining of tingling in his bilateral upper extremities.  
The examiner noted that at that time, the appellant's blood 
pressure was 118/80.  The neurological examination was 
significant for decreased strength in the right upper 
extremity, and there was a hypertensive response with blood 
pressure at 200/120.  A scan was interpreted as showing a 
completed ischemic stroke, left temporal parietal region, and 
the appellant was anticoagulated with heparin and then worfin 
sodium.  The appellant's blood pressure was not initially 
treated in the first three days of his hospitalization as it 
was recognized that the increased blood pressure was a 
response generated because of the stroke, and it was 
necessary for continued brain perfusion.  According to the 
examiner, the appellant was subsequently discharged and he 
continued to respond well to the antihypertensive therapy 
with complete resolution of his hypertension.  The examiner 
noted that the appellant was no longer a surgical candidate 
for endarterectomy as an angiogram study revealed a total 
occlusion of his left carotid artery.  

In the appellant's July 1997 VA examination, the appellant 
stated that at present, he had generalized weakness and 
fatigue.  The appellant indicated that he had occasional 
restlessness, but no anterior chest pain.  He noted that he 
had a history of leg edema which had been related to the 
nifedipine that he had been taking early in his hypertensive 
treatment.  The physical examination showed that the 
appellant's pupils were equal and round, and they reacted to 
light and accommodation.  The appellant's neck was supple 
without adenopathy, thyromegaly, or jugular venous 
distension.  The appellant's chest rose symmetrically without 
accessory uses of inspiration.  Adventitious sounds were not 
noted.  Cardiac examination revealed an apical beat to the 
left percorium at the fifth interspace of the mid clavicular 
line.  First and second heart tones were normal.  There was 
no evidence of gallop, murmur, or thrill.  Abdomen was soft 
and doughy without organomegaly, and bowel sounds were 
normoctive in all four quadrants.  

Following the appellant's July 1997 VA physical examination, 
the examiner diagnosed the appellant with the following: (1) 
coronary artery disease, three vessel, controlled with 
medications and without evidence of congestive cardiac 
failure on examination, (2) essential hypertension which was 
treated, and (3) complete ischemic stroke in November 1994, 
with residual minimal right hemiparesis.  The examiner stated 
that the appellant clearly had articulosclerosis as evidenced 
by internal carotid artery occlusion and multiple coronary 
artery vessel cinclusion.  According to the examiner, blood 
pressure management with drugs and therapy was appropriate 
both prior to and after the appellant's stroke.  The examiner 
noted that the appellant's blood pressure of 118/80 on the 
day of his stroke indicated optimal blood pressure treatment 
prior to the appellant's ischemic stroke.  According to the 
examiner, blood pressure acceleration at the time of the 
appellant's stroke was consistent with the physiology of the 
stroke and did not indicate maltreatment or absence of blood 
pressure response.  The examiner stated that he did not see 
any evidence of inadequately treated hypertension leading to 
the cause of the appellant's ischemic stroke.  

In January 1999, the veteran testified, via a video 
conference, before the undersigned Board member.  At that 
time, he testified that in 1994, he suffered a stroke which 
was due to the inadequate care that he had received from the 
Fresno VAMC.  (T.3).  The appellant stated that when Dr. 
J.F.R. initially hospitalized him with high blood pressure, 
an internist immediately discharged him and told him that he 
was going to receive "another pill" for his hypertension.  
(T.4,5).  He indicated that for the next seven months, he 
received treatment for his eyes at the San Francisco VAMC, 
but he did not receive any treatment for his hypertension.  
(T.5).  According to the appellant, after he had a cataract 
removed, he requested that his follow-up treatment be 
provided at the Fresno VAMC because that facility was closer 
to his home.  (Id.).  The appellant revealed that during his 
follow-up treatment, he suffered a stroke.  (T.6).  He 
contended that if he had received treatment for his 
hypertension at the time that Dr. R. initially hospitalized 
him for high blood pressure, he would not have suffered his 
November 1994 stroke.  (T.6,10).  

In March 1999, the Board received a VA medical statement from 
Dr. J.F.R., dated in February 1999.  The statement shows that 
at that time, Dr. R. indicated that he had first treated the 
appellant on referral from the emergency room after the 
appellant complained of loss of vision in his left eye.  
According to Dr. R., at that time, the appellant's vision was 
20/25 in the right eye and 20/200 in the left eye.  Dr. R. 
stated that in regards to the specifics regarding the 
appellant's diagnoses and lack of treatment, he referred the 
Board to his February 1996 correspondence.  Dr. R. reported 
that in his opinion, systemic hypertension caused the 
appellant's venous occlusion of a branch vein in his left 
eye, and his hypertension was never treated at the Fresno 
VAMC or the San Francisco VAMC.  Dr. R. stated that it was 
well known and documented that a common complication of high 
blood pressure was a stroke (cerebral vascular accident).  
According to Dr. R., following the appellant's stroke, he had 
difficulty with his speech and he developed a swallowing 
disorder.  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded.  By this, the Board means that the claim submitted 
is plausible.  The Board further finds that the VA has met 
its statutory duty to assist the appellant in the development 
of the claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

In the instant case, the appellant's claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 were filed in November 
1995, before the effective date of the amended section 1151 
which reincorporates the fault requirement.  38 U.S.C. § 
1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926.  Congress specifically 
provided that the amendments to section 1151 would be 
applicable to all claims filed on or after October 1, 1997.  
Id.  Therefore, the new statute is not applicable to the 
veteran's claims.  VAOPGCPREC 40-97 (December 31, 1997).  
Accordingly, the Board will consider the appellant's claim 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the amended 38 C.F.R. § 3.358, compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  38 C.F.R. § 3.358(b)-(c) (effective 
prior to Oct. 1, 1997).

To summarize, the appellant contends, in essence, that his 
cerebrovascular accident resulted from the VA's lack of 
treatment of his hypertension.  The appellant states that 
prior to his November 1994 stroke, he was receiving treatment 
for an eye problem when it was discovered that he had high 
blood pressure.  The appellant maintains that at that time, 
his opthamologist, Dr. J.F.R., admitted him so that his high 
blood pressure could be treated.  He states that after he was 
admitted, an internist discharged him from the hospital and 
told him that he would give him medicine for his high blood 
pressure.  According to the appellant, prior to his 
discharge, he was treated by another ophthalmologist who sent 
him to the San Francisco VAMC for treatment for his eyes.  
The appellant contends that for the next six to seven months, 
he did not receive any treatment for his hypertension, and 
subsequently, he suffered a stroke.  He maintains that if his 
hypertension had been treated when he was initially 
hospitalized by Dr. R., then he would not have suffered his 
November 1994 stroke.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his November 1994 
stroke resulted from the VA's lack of treatment of his 
hypertension, is not competent evidence.  

In the instant case, the evidence of record shows that the 
appellant has a history of hypertension.  The Board notes 
that the San Francisco VAMC records reflect that in September 
1994, the appellant had an ECG.  At that time, the results of 
the ECG were interpreted as showing the following: (1) sinus 
bradycardia, (2) left ventricular hypertrophy, and (3) 
inferior infarct, age undetermined.  In addition, the Board 
further observes that the San Francisco VAMC records reflect 
that in September 1994, the appellant was hospitalized after 
he was diagnosed with a right eye cataract.  At that time, he 
underwent a phacoemulsification with posterior chamber 
intraocular lens insertion of the right eye.  Moreover, the 
Board observes that the Fresno VAMC records show that in 
November 1994, prior to the appellant's stroke, he underwent 
a left heart catheterization, left ventriculogram, and 
selective coronary angiography in order to evaluate his 
coronary artery disease.

The Board observes that the Fresno and San Francisco VAMC 
records reflect that in November1994, the appellant suffered 
a stroke.  The records show that after the appellant's 
stroke, he had difficulty with his speech and right-sided 
weakness.  In the appellant's January 1995 VA examination, 
the appellant was diagnosed with complete paralysis of left 
vocal cord, secondary to a cardiovascular accident.  However, 
the Board notes that the appellant's residual symptoms from 
his stroke improved with medication and therapy.  The Fresno 
VAMC records reflect that in January 1996, the appellant 
attended a speech therapy session.  At that time, the 
examiner stated that although some deficits still existed, 
the appellant's level of communicative function had improved 
to the extent that he had taken on a series of tasks in the 
community where communication was essential, and the 
appellant had managed to achieve the desired result.  The 
examiner recommended that the appellant's speech therapy be 
reduced to one session per month.  In addition, the records 
also show that in May 1996, the appellant underwent a 
physical examination, and at that time, the examining 
physician noted that the appellant's hypertension was well 
controlled.  Moreover, the Board further notes that in the 
appellant's July 1997 VA examination, he was diagnosed with 
the following: (1) coronary artery disease, three vessel, 
controlled with medications and without evidence of 
congestive cardiac failure on examination, (2) essential 
hypertension which was treated, and (3) complete ischemic 
stroke in November 1994, with residual minimal right 
hemiparesis.  

The Board notes that as previously stated, under 38 U.S.C.A. 
§ 1151, where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  Accordingly, the critical questions in 
this case are whether the appellant's CVA was the result of 
VA treatment, or lack thereof, and whether his injury 
resulted in additional disability, including speech problems 
and right-sided weakness.  

The record contains four medical opinions which address the 
critical questions.  The Board notes that a statement from 
Dr. J.L.D., a VA physician, dated in November 1995, has been 
submitted in support of the appellant's contentions. The 
statement shows that at that time, Dr. D. indicated that 
prior to the appellant's stroke, he was diagnosed with 
carotid artery stenosis.  Dr. D. noted that the appellant had 
been scheduled to undergo a carotid endarterectomy, but that 
just prior to the scheduled surgical procedure, the appellant 
suffered a CVA.  It was Dr. D.'s opinion that the appellant's 
CVA was "certainly not a natural progression of any 
condition."  

The Board notes that statements from Dr. J.F.R., the 
appellant's opthamologist from the Fresno VAMC, have also 
been submitted in support of the appellant's contentions.  As 
previously stated, a statement from Dr. R., dated in February 
1996, shows that at that time, Dr. R. indicated that prior to 
the appellant's November 1994 stroke, he had treated the 
appellant after he complained of acute loss of vision in his 
left eye.  Dr. R. stated that at that time, the appellant's 
vision in his right eye was 20/25, and in his left eye was 
20/200.  The appellant's blood pressure was also elevated to 
approximately 190/100.  According to Dr. R., he sent the 
appellant to the non-acute care department with a diagnosis 
of hypertensive retinopathy so that the internist would have 
understood the importance of the appellant's high blood 
pressure in relation to his acute retinal vascular accident, 
and other impending end organ damage.  Dr. R. reported that 
subsequently, the appellant received treatment at the San 
Francisco VAMC for his left eye, but that he did not receive 
any treatment for his blood pressure.  According to Dr. R., 
eventually, in November 1994, the appellant suffered a stroke 
which affected his chewing and swallowing, and he had 
weakness and paresthesia in his arms and legs.  It was Dr. 
R.'s opinion that if the appellant had received prompt 
appropriate treatment at the time of his initial 
hospitalization, he would not have suffered a stroke at a 
later date.  Dr. R. contended that benign neglect of 
hypertension, which was a known cause of strokes, would 
"eventually lead to strokes, infarcting off enough central 
nervous system (CNS) material, which therefore [would] 
suppress enough central production of epinephrine and 
norepinephrine leaving [those] patients normotensive, but 
with the CNS deficits residual to their strokes."  Moreover, 
in Dr. R.'s February 1999 statement, Dr. R. indicated that in 
his opinion, systemic hypertension caused the appellant's 
venous occlusion of a branch vein in his left eye.  Dr. R. 
maintained that the appellant's hypertension was never 
treated at the VAMCs in Fresno or San Francisco, and that it 
was well known and documented that a common complication of 
high blood pressure was a stroke (cerebral vascular 
accident). 

A private medical statement from Dr. A.C.M., dated in July 
1997, shows that at that time, Dr. M. indicated that in his 
opinion, the cause of the appellant's stroke was left carotid 
artery occlusion and not hypertension.  Dr. M. stated that in 
response to the question as to whether or not VAMC treatment 
caused an additional disability, it was his opinion that VAMC 
treatment did not cause the appellant's stroke, as alleged by 
other physicians.  Dr. M. indicated that the appellant's 
arteriosclerosis and its progression from stenosis to 
occlusion in the left carotid artery directly resulted into 
the stroke of the left hemisphere, which resulted then into 
the right-sided weakness.  According to Dr. M., the 
appellant's underlying hypertension acted only as a risk 
factor and did not materially change the natural progression 
of his arthrosclerosis.  Dr. M. noted that he realized that 
hypertension was a risk factor for atherosclerosis, but that 
in the instant case, it was not directly related to the 
ischemic infarction that the appellant suffered.  Dr. M. 
reported that if hypertension caused the stroke directly, it 
would have led to hemorrhagic infarction and not an ischemic 
infarction.  Thus, Dr. M. stated that he did not agree with 
Dr. R. that lack of treatment of hypertension resulted 
directly in the appellant's stroke.  According to Dr. M., the 
causes of strokes were multifactorial, and hypertension was 
only one of the risk factors.  Dr. M. noted that at present, 
the appellant had no residual findings from his stroke.  It 
was Dr. M.'s opinion that the appellant did not have any 
residuals from his strokes from a neurological point of view.  

In the appellant's July 1997 VA examination, the appellant 
was diagnosed with the following: (1) coronary artery 
disease, three vessel, controlled with medications and 
without evidence of congestive cardiac failure on 
examination, (2) essential hypertension which was treated, 
and (3) complete ischemic stroke in November 1994, with 
residual minimal right hemiparesis.  The examining physician 
stated that the appellant clearly had articulosclerosis as 
evidenced by internal carotid artery occlusion and multiple 
coronary artery vessel cinclusion.  According to the 
examiner, blood pressure management with drugs and therapy 
was appropriate both prior to and after the appellant's 
stroke.  The examiner noted that the appellant's blood 
pressure of 118/80 on the day of his stroke indicated optimal 
blood pressure treatment prior to the appellant's ischemic 
stroke.  According to the examiner, blood pressure 
acceleration at the time of the appellant's stroke was 
consistent with the physiology of the stroke and did not 
indicate maltreatment or absence of blood pressure response.  
The examiner stated that he did not see any evidence of 
inadequately treated hypertension leading to the cause of the 
appellant's ischemic stroke.  

In light of the above, it is the Board's opinion that the 
medical evidence of record fails to demonstrate that the 
appellant sustained an injury due to VA treatment, or lack 
thereof, which resulted in additional disability.  The Board 
notes that in regards to Dr. D.'s November 1995 statement, 
although Dr. D. contends that in his opinion, the appellant's 
CVA was "certainly not a natural progression of any 
condition," he does not specifically state that lack of VA 
treatment of the appellant's hypertension resulted directly 
in the appellant's stroke.  Moreover, the Board observes that 
while Dr. R. contends that if the appellant had received 
prompt appropriate treatment by the VA at the time of his 
initial hospitalization, he would not have suffered a stroke 
at a later date, it is important to recognize, as Dr. M. did 
in his statement, that Dr. R. is an opthamologist, not a 
neurologist.  The Board further notes that Dr. M. is an 
neurologist, and his opinion that the cause of the 
appellant's stroke was left carotid artery occlusion and not 
hypertension, is essentially supported by the VA examiner 
from the appellant's July 1997 VA examination.  Therefore, in 
light of the above, it is the Board's determination that Dr. 
R.'s medical opinion is of decreased value in regards to the 
pertinent questions in this case, including whether the 
appellant's CVA was the result of VA treatment, or lack 
thereof, and whether his injury resulted in additional 
disability, including speech problems and right-sided 
weakness.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) ("It 
is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence").  

In view of the foregoing, the Board finds that the opinions 
from Dr. D. and Dr. R. must be considered of diminished 
probative value and are insufficient to show that the 
appellant's CVA was the result of VA treatment, or lack 
thereof, and resulted in additional disability.  Accordingly, 
in light of the above, the preponderance of the evidence is 
against the appellant's claim for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a cerebrovascular accident. 

The Board notes that in August 1997, the appellant submitted 
VA Form 21-4138, Statement in Support of Claim.  At that 
time, the appellant contended that his physical examination 
which was conducted by Dr. M. was inadequate.  He stated that 
the examination only lasted approximately 15 minutes and Dr. 
M was "rushed."  The appellant further maintained that Dr. 
M. did not know why he needed an examination.  However, the 
Board notes that in Dr. M.'s July 1997 statement, Dr. M. 
indicated that he had reviewed the appellant's claims file.  
Moreover, the Board further observes that the primary purpose 
of the examination was to determine whether the appellant's 
CVA was the result of VA treatment, or lack thereof, and 
whether his injury resulted in additional disability, which 
the examination accomplished.  The Board finds that Dr. M.'s 
July 1997 examination was adequate and it was conducted in 
accordance with established medical procedures.  The Board 
concludes that additional development in this area is not 
warranted. 


ORDER

Entitlement to compensation benefits for the residuals of a 
cerebrovascular accident pursuant to 38 U.S.C.A. § 1151 is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

